      Case 1:19-cr-10075-MLW Document 32 Filed 03/28/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

UNITED STATES pF AMERICA,

                   V,
                                         Cr. No.   19-10075-MLW

RUDOLPH MEREDITH,
        Defendant.

                                   ORDER

WOLF,       D.J.                                          March 28, 2019



       It is hereby ORDERED that the parties shall be prepared to

discuss the implications of Skillinq v. United States# 561 U.S.

358 (2010), including but not only page 409, for the government's

proposed honest service fraud jury instructions,           see Docket No.

18, which defendant Rudolph Meredith states are correct, see Docket

No.   31.




                                                                   fUDGsT
                                           UNITED STATES DISTRICT JUD
